Citation Nr: 0212422	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  97-00 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a skin rash.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


(The issues of entitlement to service connection for a low 
back disability will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active duty from April 1972 to April 1975, 
and from September 1978 to December 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The appeal was remanded by the Board in 
August 1998, and has since been returned for review.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a low back 
disability pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing any response received as a result of the 
notification, the Board will prepare a separate decision 
addressing this issue.



FINDINGS OF FACT

1.  Evidence necessary for an equitable disposition of the 
veteran's claim has been obtained and developed.

2.  Prior to the veteran's discharge from service, he was 
diagnosed as having left ear hearing loss.

3.  VA audiological test results do not show puretone 
thresholds, at 500, 1000, 2000, 3000, and 4000 Hertz, at 40 
decibels or greater; or auditory thresholds for at least 
three of the frequencies at 26 decibels or greater; or speech 
recognition scores using the Maryland CNC Test at less than 
94 percent in each ear.

4.  Competent medical evidence of a current skin disorder is 
not of record.

5.  The veteran did not serve in combat and there is no 
corroborative evidence that he experienced a stressor event 
in service.

7.  A psychiatric disorder was not manifested in service; 
competent evidence has not been presented establishing that 
the veteran has PTSD that is related to his military service.


CONCLUSIONS OF LAW

1.  The veteran does not have a hearing loss disability for 
VA benefit purposes and service connection for a bilateral 
hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.385 (2001).

2.  A chronic skin disability was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West Supp. 
2001); 38 C.F.R. §§ 3.303 (2001).

3.  PTSD was not incurred or aggravated in service. 38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 C.F.R. §§ 3.303, 
3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et 
seq.; see Duty to Assist Regulations for VA, 66 Fed. Reg. 
45,620- 45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Id.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified of the evidence 
required to substantiate his claim for service connection for 
bilateral hearing loss and a skin rash a rating decision of 
March 1996, a statement of the case (SOC) dated April 1997, a 
Board Remand from August 1998, and supplemental statements of 
the case (SSOC) dated June 2000 and January 2002.  The Board 
concludes that the discussions in the rating decision, the 
Board Remand, and the SOC/SSOCs adequately informed the 
veteran of the evidence needed to substantiate his claim and 
complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
veteran's VA medical records have been obtained and included 
in the claims folder.  As a result of the Board Remand of 
August 1998, he underwent an examination of his skin and 
ears.  VA has not been given notice by the veteran of 
relevant available medical or other evidence that might be 
attained by the VA for the processing of this claim.

Additionally, the RO sent the appellant a letter dated in 
June 2002 that explained what additional evidence was needed 
in this case; that letter requested the additional evidence.  
This letter notified the veteran of the type of evidence 
necessary to substantiate the claim.  It informed him that it 
would assist in obtaining identified records, but that it was 
the veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
required the Secretary to notify a claimant which evidence, 
if any, will be obtained by the claimant and which evidence, 
if any, will be retrieved by the Secretary).  No response was 
given by the veteran; thus, VA has not been given notice by 
the veteran of any additional relevant available medical or 
other evidence that might be attained by the VA for the 
processing of this claim.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and therefore, a remand in this case 
solely for the consideration of the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Hence, VA has no further duty to 
assist the veteran in the development of facts pertinent to 
this claim, and the Board may decide the claim based on the 
evidence before it.

Under 38 U.S.C.A. § 1110, 1131 (West 1991) and 38 C.F.R. § 
3.303(b) (2001), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997). 

A.  Bilateral Hearing Loss

Prior to the veteran's separation from active duty in 1986, 
he underwent an audiological examination.  The exam produced 
the following results (pure tone thresholds in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10/15
10
20
20
LEFT
20
15
10
45
40

The veteran was diagnosed as having mild hearing loss in the 
left ear.  

In conjunction with the veteran's claim, the veteran 
underwent a VA audiometric examination in February 2000, 
which indicated the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
20
20
LEFT
15
15
15
35
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  
Average puretone thresholds were 16 decibels in the right ear 
and 24 decibels in the left ear.  A diagnosis of normal 
hearing in the right ear and mild sensorineural hearing loss 
with good word recognition in the left ear was given.  

The regulations provide that impaired hearing will be 
considered to be a disability for the purposes of applying 
the laws administered by VA "when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory threshold for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent".  38 C.F.R. § 3.385 (2001).

Applying the above, it is clear that the veteran does not 
suffer from a hearing loss disability for VA benefit 
purposes.  The veteran does not have hearing loss in of 40 
decibels in any of the frequencies, he does not have three 
frequencies in which his scores are 26 decibels or greater, 
and his scores on the Maryland CNC Test are not less than 94 
percent.  There is no other competent evidence of record 
showing current hearing loss for VA purposes.  Though he 
exhibited a hearing loss for VA purposes in service and has a 
current diagnosis of hearing loss in the left ear, without a 
showing of current hearing loss disability for VA purposes, 
there is no basis for granting the benefit sought.  

Based on the above, the Board finds that the appellant has 
presented no competent medical evidence showing a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v Derwinski, 3 Vet. 
App. 223, 225 (1992).  Since there is no current hearing loss 
disability, service connection for hearing loss is not 
warranted.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2001).


B.  Skin Rash

Upon review, the Board notes that the evidence indicates that 
the veteran was diagnosed with dermatitis while in service.  
Notwithstanding this finding, when the veteran was examined 
at the VA Medical Center in February 2000, a rash or any 
other dermatological disability was not found.  Although the 
veteran had a history of rash in the groin and both ankles, a 
dermatological disability was not present when he was 
examined.  There is no other clinical evidence referred to by 
the veteran or in the record showing current skin disability 
of a chronic nature.  

The Board notes that the veteran is competent to report that 
on which he has personal knowledge that comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the veteran is a lay person, and as a layperson, he 
does not have the expertise to opine regarding medical 
etiology.  Thus, in absence of evidence demonstrating that 
the veteran has the requisite training to proffer medical 
opinions, the contentions are no more than unsubstantiated 
conjecture and are of no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 
Vet. App. 211 (1993).

Accordingly, service connection is warranted for a 
"[d]isability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty . . ."  38 U.S.C.A. § 1110 (West 1991).  Upon review of 
the record, the Board finds that there is no competent 
medical evidence of a medical diagnosis of a skin disorder 
subsequent to service.  In the absence of proof of a current 
disease or injury, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no 
competent medical evidence of record of a skin disorder, 
despite the veteran's contentions, the Board concludes that 
the veteran's claim for service connection for such is not 
warranted, and the claim is denied.


C.  PTSD

Per 38 U.S.C.A. §§ 1110, 1131 (West 1991), compensation will 
be provided if it is shown that the veteran suffers from a 
disease or injury incurred in or aggravated by service.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  Moreover, per 38 C.F.R. § 3.310 (2001), a disability 
that is proximately due to or the result of a service-
connected disease or injury shall be service-connected.  When 
service connection is established for a secondary condition, 
the secondary condition shall be considered as part of the 
original disability.

During the course of this appeal, the VA regulation 
applicable to PTSD service connection claims, 38 C.F.R. § 
3.304(f), was amended to reflect changes in law as a result 
of the Cohen decision.  See Cohen v. Brown, 10 Vet. App. 128, 
138 (1997); 38 C.F.R. § 3.304(f) (1999); 64 Fed. Reg. 32807-
08 (1999).  Eligibility for a PTSD service connection award 
requires that three elements must be present according to VA 
regulations: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) credible supporting 
evidence that the claimed inservice stressor actually 
occurred; and (3) a link, established by medical evidence, 
between the current symptoms and the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1999) (as amended, 64 Fed. 
Reg. 32808, June 18, 1999).  As amended, section 3.304(f) 
provides that if the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See also 38 U.S.C.A. 
§ 1154(b) (West 1991).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2001).

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

In deciding this appeal, the Board will apply the amended 
version of section 3.304(f) cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply).  The amended 
version of section 3.304(f) removed the requirement of a 
"clear" diagnosis of PTSD and replaced it with the specific 
criteria that a PTSD diagnosis must be established in 
accordance with 38 C.F.R. 4.125(a), which mandates that for 
VA purposes, all mental disorder diagnoses must conform to 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).

The Board's interpretation that the amended version of 
38 C.F.R. § 3.304(f) is a liberalizing change in the law is 
premised on a precedent decision of the United States Court 
of Appeals for Veterans Claims (the Court).  In the case of 
Cohen v. Brown, 10 Vet. App. 128 (1997), the Court took 
judicial notice of the mental health profession's adoption of 
the DSM-IV in May 1994 (first printing) and its more 
liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard - 
would a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-
41 (1997).

The interpretation that the revised version of 38 C.F.R. 
§ 3.304(f) is more favorable is reinforced by two additional 
points: (1) the Court's view that the "clear diagnosis" 
standard set forth under the old version of section 3.304(f) 
should be an "unequivocal" one, Cohen, 10 Vet. App. at 139, 
which in the Board's view reflects a more stringent hurdle 
for the claimant to overcome, and (2) the fact that the June 
1999 amendments to 38 C.F.R. § 3.304(f) were made 
retroactively effective to the date of the Court's decision 
in Cohen, March 7, 1997, reflecting the Department's view 
that the holding in that decision liberalized the criteria to 
establish service connection for PTSD.

For the purposes of establishing service connection, a 
stressor is an event experienced by the veteran during active 
service that is outside the range of normal human experience 
and that would be markedly disturbing to almost anyone.  
Examples of such events are experiencing an immediate threat 
to one's life, or witnessing another person being seriously 
injured or killed.  It is the distressing event, rather than 
the mere presence in a "combat zone" that may constitute a 
valid stressor for the purposes of supporting a diagnosis of 
PTSD.  See Zarycki v. Brown, 6 Vet. App. 91, 99 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

Additionally, VA Manual M21-1 outlines the specific 
procedures required for the VA to follow in evaluating claims 
for service connection based on PTSD.  Essentially, this 
regulation requires evidence that the veteran served in the 
area in which the stressful event was alleged to have 
occurred and evidence to support the description of the 
event.  If the claimed stressor is related to combat, in the 
absence of information to the contrary, receipt of the Purple 
Heart, Combat Infantryman Badge, Bronze Star, or other 
similar citations is considered supportive evidence of 
participation in a stressful episode.  Other types of 
supportive evidence, such as plane crash, ship sinking, 
explosion, rape or assault, duty on a burn ward or in a 
graves registration unit may be accepted.  POW (prisoner-of-
war) status is conclusive evidence of an in-service stressor.  

Relative to PTSD, if the evidence shows that the veteran was 
engaged in combat with the enemy and the claimed stressor was 
related to combat, no further development for evidence of a 
stressor is necessary.  If the claimed stressor is not 
related to combat with the enemy, a history of a stressor as 
related by the veteran is, in itself, insufficient.  Service 
records must support the assertion that the veteran was 
subjected to a stressor of sufficient gravity to evoke the 
symptoms in almost anyone.  Thus, the existence of a 
recognizable stressor or accumulation of stressors must be 
supported.  It is important that the stressor be described as 
to its nature, severity, and date of occurrence.  Manual M21-
1, Part VI, para. 7.46(e),(f) (Dec. 21, 1992).

Additionally, with regard to the second criterion, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 1991).  "Where it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(2001).

Section 1154(b) provides a factual basis 
upon which a determination can be made 
that a particular disease or injury was 
incurred or aggravated in service but not 
a basis to link etiologically the 
condition in service to the current 
condition.  See Libertine v. Brown, 9 
Vet. App. 521, 524 (1996); Caluza [v. 
Brown], 7 Vet. App. [498,] 507 (1995).  
Although the provision does not establish 
service connection for a particular 
disability of a combat veteran, it aids 
the combat veteran by relaxing the 
adjudicative evidentiary requirements for 
determining what happened in service.  
See id. at 508; see also Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) 
(noting that § 1154(b) "does not create 
a statutory presumption that a combat 
veteran's alleged disease or injury is 
service-connected" but "considerably 
lightens[s] the burden of a veteran who 
seeks benefits for an allegedly 
service-connected disease or injury and 
who alleges that the disease or injury 
was incurred in, or aggravated by, combat 
service"); cf. Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994) (38 C.F.R. 
§ 3.306, derived from § 1154(b), creates 
a presumption of aggravation but "not 
service-connection, or even that the 
determination of aggravation is 
irrebuttable".).

Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

Although the claims folder does contain diagnoses of PTSD, 
there is a lack of information concerning the stressors on 
which those diagnoses were based.  The veteran has claimed 
that he suffers from a psychiatric condition related to his 
military service but he has never provided any corroboration 
on the stressful events that may have caused his PTSD.  The 
veteran has stated that while stationed aboard the USS 
Vancouver (LPD-2), he participated in a "mine sweeping 
detail".  He stated that he heard mines being blown up.  He 
asserted that his best friend and cousin were killed in 
action.  

Although he says that he was involved in stressful operations 
off the coast of Vietnam, during his tour of duty, there is 
no corroborative evidence of this.  According to ship 
histories, the USS Vancouver participated in amphibious 
operations that involved transporting personnel, combat 
equipment, ammunition, and other support cargo for use by 
combat forces ashore.  It never struck a mine.  It is not 
shown or claimed that the veteran exchanged hostile fire with 
the enemy.  The veteran states that he was not aboard a 
"cruise ship" and that he did not have a "choice" in his 
or the ship's location, but he has not described any stressor 
event that has been corroborated by credible supporting 
evidence.  His claim that a best friend and cousin were 
killed in action can not be corroborated because he has not 
given specifics of their deaths, including their names, 
branch of service, dates of their deaths etc., despite being 
asked to give as much specific information regarding his 
claimed stressors as he could.  

Also, his military occupational specialty was that of a 
barber.  Per the service personnel records, he did not 
receive any kind of award showing that he fired a weapon at 
the enemy.  He was not awarded any type of medal for engaging 
of the enemy; moreover, per his DD 214 and information 
provided by the US Armed Services Center for Research of Unit 
Records, the USS Vancouver was not awarded any type of 
commendations for enemy engagements.  

The veteran was not awarded any other valor awards.  The 
service personnel records are silent as to the veteran being 
assigned or detailed to a combat unit.  

The United States Court of Appeals for Veterans Claims, 
formerly known as the United States Court of Veterans Appeals 
(the Court), in Zarycki, provided an analytical framework for 
establishing the presence of a recognizable stressor, which 
is an essential element in a diagnosis of PTSD.  Based on VA 
regulations, including 38 C.F.R. § 3.304(f), the Court noted 
that the first question that needed to be answered was 
whether the veteran had "engaged in combat with the enemy."  
If there is evidence that the veteran engaged in combat with 
the enemy, such as recognized military citations or other 
supportive evidence, and the claimed stressor is related to 
such combat, the veteran's lay testimony regarding his 
stressor must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, as long as the veteran's testimony 
is considered "satisfactory."

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy, or that the claimed stressor 
is not related to verified combat, the veteran's lay 
testimony, by itself, will not be sufficient to establish the 
occurrence of the alleged stressor.  Rather, there must be 
service records or other information that corroborates the 
veteran's testimony as to the occurrence of the stressor.  

Also, the Board is not bound to accept an uncorroborated 
account of stressors, nor is the Board required to accept an 
unsubstantiated medical opinion that alleged PTSD had its 
origin in service.  This is especially true where, as in this 
case, there is an unsubstantiated medical opinion, and the 
onset of claimed PTSD.  Wood v. Derwinski, 1 Vet. App. 190 
(1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hayes v. 
Brown, 5 Vet. App. 60 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993).

With respect to the stressful event and the veteran's 
insinuation that he was the party to such an event, the 
veteran has remained vague with regard to such pertinent 
facts as names, dates, and locations.  The veteran has never 
provided additional information that would help in the 
confirmation of his stressors.  The file contains no other 
independent credible evidence, such as statements from fellow 
sailors, as to the occurrence of an event that would be 
considered stressful.

The Board recognizes that it has a duty to assist the veteran 
in obtaining additional information that may benefit or 
support his claim.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The claims folder indicates that the VA has 
attempted to obtain additional information from the veteran 
concerning his claimed stressors.  However, because the 
veteran was not forthcoming with any information that would 
have corroborated his assertions, such as dates, places, 
names of participants, etc., the VA could not seek additional 
assistance from the US Navy concerning the veteran's claim.  

In essence, a verifiable stressor to support a diagnosis of 
PTSD has not been shown.  While PTSD has been diagnosed, the 
veteran has not provided sufficiently detailed information 
relating to his examples of stressors to allow for 
corroboration.  Because the appellant has not submitted 
credible evidence of an in-service stressor, and since there 
is no evidence of service incurrence, the veteran's claim for 
entitlement to service connection for PTSD is denied.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997). 


ORDER

1.  Entitlement to service connection for bilateral hearing 
loss is denied.

2.  Entitlement to service connection for a skin rash is 
denied.

3.  Entitlement to service connection for PTSD is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


